Filed 2/26/21 P. v. Young CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


THE PEOPLE,                                                          D076397

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD253359)

ROBERT O. YOUNG,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Richard S. Whitney, Judge. Affirmed.

         Pauline E. Villanueva, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland and Alana Cohen Butler, Deputy Attorneys General, for Plaintiff
and Respondent.
         In 2015, defendant Robert O. Young was charged by amended
information with seven counts of practicing medicine without a license (Bus.
& Prof. Code, § 2052, subd. (a); counts 1, 3 & 5–9); and two counts of grand
theft over $950 (Pen. Code,1 § 487, subd. (a); counts 2 & 4). A jury in
February 2016 found defendant guilty of counts 5 and 9, not guilty of count 7,
and could not reach a verdict on the remaining counts.
      In April 2017, defendant pleaded guilty to two additional counts of
practicing medicine without a license (counts 6 & 8), in exchange for the

dismissal of the remaining counts, a Harvey waiver,2 and a stipulated three-
year eight-month prison term. In June 2017, the court sentenced defendant
as set forth in the stipulation and scheduled a restitution hearing, which was
continued multiple times. About two years later, the court ordered defendant
to pay victim restitution to various individuals and/or their representatives.
      Defendant in his opening brief only challenged the victim restitution

awards of $14,792.49 to Moe F. (Moe) and Vicki F. (Vicki) (counts 3 and 43),
and of $10,500 to Terri A. (Terri) (count 8). Specifically, defendant claimed
the court erred in including $138.83 in the award to Moe and Vicki because
this particular loss predated by years defendant’s criminal conduct. He also
claimed the court erred by including $10,000 Terri paid to take a December
2012 microscopy class taught by defendant, arguing the class was not related
to his criminal conduct.




1     All further statutory references are to the Penal Code unless otherwise
noted.

2      See People v. Harvey (1979) 25 Cal.3d 754, 758–759 (concluding that
facts supporting dismissed charges may not be used to impose sentencing
consequences unless the party waives that right).

3    When calculating victim restitution, a court generally must obtain
a Harvey waiver if it considers the defendant’s conduct underlying a
charge dismissed by a plea bargain. (See § 1192.3, subd. (b).)
                                       2
      The People in their respondent’s brief argued the trial court’s
restitution award to Moe and Vicki did not include the disputed $138.83 loss,
as demonstrated by the People’s August 25, 2017 restitution memorandum on
which the court relied in rendering the victim restitution awards. The People
therefore argued there was no error with respect to this particular award.
The People also argued the award to Terri should include the $10,000 she
paid for defendant’s microscopy class because this was an economic loss she
sustained as a direct result of his criminal conduct; or, in the alternative,
because defendant’s criminal conduct was a substantial factor in causing her
to sustain this loss.
      In his reply brief, defendant impliedly concedes the $138.83 loss
incurred by Moe and Vicki was not part of the court’s restitution award of
$14,792.49, inasmuch as defendant’s reply addresses only the award to Terri.
(See Rudick v. State Bd. of Optometry (2019) 41 Cal.App.5th 77, 89–90
[concluding that the defendants made an implicit concession by
“failing to respond in their reply brief to the [respondent's] argument on
th[at] point”].) Therefore, our decision in this case is limited to the
restitution awarded Terri.
      As we explain, we conclude the trial court did not err when it awarded
Terri $10,500 in victim restitution. Affirmed.
               FACTUAL AND PROCEDURAL BACKGROUND
      Between about 2010 and 2013, defendant operated the pH Miracle
Center (Center) on a 40-plus acre ranch located in Valley Center, California.
The Center was not a licensed medical care facility, nor was defendant
licensed in California as a physician or naturopathic doctor. The Center
nonetheless housed patients, including those critically ill, for medical
treatment. Defendant, who referred to himself as “Dr. Young,” held no


                                        3
postsecondary degrees from any accredited institutions, despite the fact he
claimed he had a master’s degree and a Ph.D. in nutrition, a Doctor of
Science degree in chemistry and biology, and a doctorate in naturopathy.
      In his books, writings, and teachings, defendant represented that based
on his scientific research, he could determine a person’s medical condition
through an analysis of the person’s blood; and that he could teach others—
including Terri—to do so as well. He further represented that through his
program of increasing the alkalinity of a person’s body, including by giving
the person IVs of sodium bicarbonate, or baking soda, a person with
sustained effort could reduce or eliminate disease, including cancer. Persons
who came to the Center often paid thousands of dollars a day for treatment
using defendant’s methods and nutritional program. However, medical
professionals who reviewed defendant’s alleged breakthrough methods and
treatments found little to no medical science supported them.
      In addition to presenting himself as a medical provider, defendant
employed several licensed and unlicensed practitioners to assist him at the
Center. One such individual was Dr. Bennie Johnson, a licensed osteopathic
physician who ended up losing his medical license as a result of his
involvement with defendant and the Center. Although Dr. Johnson wrote
prescriptions for IV therapies, defendant was directly involved in the day-to-
day care of patients at the Center. Defendant also advised multiple persons
to stop taking medication prescribed by licensed medical professionals, and/or
following the treatment plans recommended by such professionals.
      In early December 2012, Terri participated in a week-long microscopy
class defendant taught at the Center. At defendant’s criminal trial, Terri
testified that she paid $10,000 to take the class; that she took the class
because she was sick with lupus and was trying to help herself feel better;


                                        4
and that she believed maybe she also could use what she learned in the class
to help others. On the first day of class defendant introduced himself as “Dr.
Young,” and wore a white lab coat with the name “Dr. Young” printed on it.
      Terri testified she believed defendant was a “doctor” in “microbiology
and cancer.” She further testified she signed up to take the class because
defendant claimed to have degrees in biochemistry and biology. Defendant
on the first day of class also described the treatments available at the
Center, handed out a “brochure” with this information including a price list,
advised the students the treatments were available “while [they] were there,”
and told students if they wanted any treatment to “just talk to one of the girls
up front, and they would get the paperwork started.”
      Terri testified that during the week-long class, they went over blood
analysis. Defendant talked about how diet and sickness affected blood, and
how a person’s blood could be analyzed under a microscope to determine
whether he or she was sick. At the conclusion of the class, the Center
provided a student a certificate if the student submitted 100 samples along
with a “test” provided by the Center.
      A few days into the class, during a break Terri told defendant she was
not feeling well because of her lupus, and asked him to recommend a
treatment from the brochure. Defendant suggested an IV with “minerals,”
“vitamins,” and other “things,” which Terri testified was similar to receiving
a “booster shot.” Defendant told Terri the IV would make her feel better.
Terri paid $500 for the IV. One of the nurses started the IV while Terri sat
in the classroom with other students. Terri felt no better after receiving the
IV.
      Terri testified she initially came to the Center not for medical
treatment, but to take defendant’s class. Once in the class, however, she


                                        5
sought medical treatment from defendant because of her lupus and her not
feeling well while attending his class.
       As relevant here, the amended information in count 8 charged
defendant as follows with a violation of Business and Professions Code
section 2052, subdivision (a): “On or about December 5, 2012, ROBERT
OLDHAM YOUNG did unlawfully practice and attempt to practice, and
advertise and hold himself out as practicing, a system and mode of treating
the sick and afflicted in California, and diagnosed, treated, operated for, and
prescribed for an ailment, blemish, deformity, disease, disfigurement,
disorder, injury, and other physical and mental condition of a person, to wit:
[Terri], LUPUS, without having at the time of so doing a valid, unrevoked,
and unsuspended certificate . . . and without being authorized to perform the
act pursuant to a certificate obtained in accordance with some other provision
of law. . . .”
       Following defendant’s plea, the prosecution filed its restitution
memorandum requesting Terri be reimbursed $500 for the IV treatment and
$10,000 for the microscopy class she attended while receiving the IV. The
defense responded that Terri was not entitled to restitution for the class,
claiming that cost was not a loss related to defendant’s practicing medicine
without a license.
       As relevant to this appeal, at the May 20, 2019 restitution hearing the
prosecution argued Terri was entitled to reimbursement for the class because
she relied on defendant’s false representations that he was a “medical
provider” when she signed up for the class. The defense disagreed, arguing
the $10,000 she paid for the class had “absolutely nothing to do with the
administration of [the] IV” that formed the basis of his guilty plea on count 8.
The defense thus argued there was no “nexus” between the request for


                                          6
restitution for the class and defendant’s conviction. The defense, however,
did not challenge the $500 restitution award for the IV Terri paid for and
received during the class.
      In response, the prosecutor rejected the defense’s claim that victim
restitution should be limited to the IV payment, arguing “[a]ll” of defendant’s
unlawful practice of medicine counted as a crime under Business and
Professions Code section 2052, subdivision (a). The prosecutor argued that
defendant’s criminal conduct included “advertising himself or holding himself
out as practicing any system or mode of treating the sick or afflicted in the
State”; and that any payments the victims made while at the Center,
including Terri’s payment for the microscopy class, involved defendant’s
unauthorized practice of medicine.
      After taking the matter under submission, as relevant here the court in
its May 24, 2019 tentative order awarded Terri $10,500 in restitution. The
court explained: “[T]he $10,000 cost of the microscopy class incurred by
[Terri], although, instructional in nature [versus] therapeutic treatment, was
conducted based upon misrepresentations of Defendant about his ability to
cure cancer/diseases through his faulty interpretation of science. This faulty
interpretation of science resulted in all the victims spending vast sums of
instructional, treatment, exercise, nutritional, and other expenditures of
monies, all of which were captured in the convictions by the Jury and
subsequent post-trial plea bargain.” The court in a July 30, 2019 order
confirmed its May 24 tentative.
                                  DISCUSSION
      A. Victim Restitution
      When a victim suffers economic losses as a function of a defendant’s
actions that resulted in his or her conviction, a trial court must require the


                                        7
defendant to make restitution as part of the sentence. (People v. Phu (2009)

179 Cal.App.4th 280, 283 (Phu); § 1202.4, subd. (a)(3)(B)4.) To achieve this
objective, a trial court has broad discretion to order restitution so that victims
are fully compensated for their losses. (People v. Giordano (2007) 42 Cal.4th
644, 663 (Giordano).) It is well settled that a victim’s right to restitution is
to be broadly and liberally construed. (People v. Stanley (2012) 54 Cal.4th
734, 737; Phu, at p. 283.)
      Section 1202.4 provides recovery for a broad variety of economic losses
that are incurred as a direct result of a defendant’s criminal conduct. (People
v. Keichler (2005) 129 Cal.App.4th 1039, 1046 (Keichler).) Subdivision (f) of
this statute provides: “in every case in which a victim has suffered economic
loss as a result of the defendant’s conduct, the court shall require that the
defendant make restitution to the victim or victims in an amount established
by court order, based on the amount of loss claimed by the victim or victims
or any other showing to the court.” (§ 1202.4, subd. (f).) It further specifies
that restitution “shall be of a dollar amount that is sufficient to fully
reimburse the victim or victims for every determined economic loss incurred
as the result of the defendant’s criminal conduct. . . .” (§ 1202.4, subd. (f)(3);
see People v. Holmberg (2011) 195 Cal.App.4th 1310, 1321–1322 (Holmberg)
[noting a court may impose restitution for economic losses to the extent the
defendant’s criminal conduct played a “substantial factor” in causing the
victim’s economic loss].)




4     Subdivision (a)(3) of section 1202.4 provides in part: “The court, in
addition to any other penalty provided or imposed under the law, shall order
the defendant to pay both of the following: [¶] . . . [¶] (B) Restitution to the
victim or victims, if any, in accordance with subdivision (f), which shall be
enforceable as if the order were a civil judgment.”
                                         8
      B. Standard of Review
      We review a trial court’s restitution order for an abuse of discretion.
(Giordano, supra, 42 Cal.4th at p. 663.) In so doing, we draw all reasonable
inferences in favor of the trial court’s order and will affirm it if there is
substantial evidence to support it. The statute does not require “any
particular kind of proof” and “[n]o abuse of discretion will be found where
there is a rational and factual basis for the amount of restitution ordered.”
(People v. Gemelli (2008) 161 Cal.App.4th 1539, 1542–1543.)
      However, “when the legal basis for a restitution award is under
challenge,” this court independently reviews “the legality of the restitution
award in light of the applicable statutes and any relevant decisional law.”
(People v. Brunette (2011) 194 Cal.App.4th 268, 277; see People v.
Williams (2010) 184 Cal.App.4th 142, 146 [recognizing that “when the
propriety of a restitution order turns on the interpretation of a statute, a
question of law is raised, which is subject to de novo review on appeal”].)
      C. Analysis
      We conclude Terri’s $10,000 payment to attend defendant’s microscopy
class was an economic loss caused by defendant’s criminal conduct. The
record shows defendant referred to himself as a doctor during the class, and
while teaching the class wore a white lab coat with the name “Dr. Young”
printed on it.
      Also during the class, defendant claimed that he could examine a
person’s blood to determine whether or not that person was sick; that he
examined Terri’s blood in the class and from that examination announced to
the class she was “fine”; that he also examined the blood of others, including
patients of the Center who had cancer, in order to teach Terri and the other
students how to read live blood for the presence or absence of disease; and


                                         9
that Terri spent $10,000 to take the class, which she paid in installments,
because she believed defendant was a medical provider who could help her
feel better based on what turned out to be “faulty science.”
      Thus, the record supports the finding that defendant’s classroom
conduct of holding himself out to be a medical provider, and examining
Terri’s blood under a microscope—before offering his medical opinion that
Terri was “fine,” were within the criminal conduct for which he pleaded guilty
in count 8. (See Keichler, supra, 129 Cal.App.4th at p. 1046.)
      We separately conclude that defendant’s criminal conduct was a
substantial factor in causing Terri’s economic loss of $10,000 for the class.
(See Holmberg, supra, 195 Cal.App.4th at pp. 1321–1322 [recognizing
restitution may be awarded when a defendant’s criminal conduct plays a
“substantial factor” in causing a victim’s economic loss].)
      The record shows that defendant on the first day of the week-long class
gave students, including Terri, a brochure listing the treatments available at
the Center; that defendant represented the treatments were available to
students while they were in the class; that defendant recommended an IV for
Terri when she told defendant during a class break she was not feeling well;
and that Terri received the IV during class.
      We conclude defendant’s conduct of charging Terri $10,000 for the
class, and using the class to further promote and sell his products and
services under the guise of being a certified medical provider, played far more
than a “ ‘negligible or theoretical’ ” part in bringing about Terri’s loss. (See
Holmberg, supra, 195 Cal.App.4th at p. 1321 [noting the “ ‘ “substantial
factor standard is a relatively broad one, requiring only that the contribution
of the individual cause be more than negligible or theoretical” ’ ”].)




                                        10
      Based on the foregoing, we therefore conclude there is ample record
evidence to support the finding of a “nexus” between defendant’s criminal
conduct of practicing medicine without a license and Terri’s $10,000 economic
loss for the class in which she received an IV. (See Holmberg, supra, 195
Cal.App.4th at p. 1321.)
                               DISPOSITION
      The judgment, including the restitution award of $10,500 to Terri, is
affirmed.


                                                         BENKE, Acting P. J.

WE CONCUR:




AARON, J.



GUERRERO, J.




                                     11